In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00246-CV

PRISCILLA WYATT, Appellant                §    On Appeal from County Court


V.                                        §    of Hood County (P08376)


ANISSA DELAINE DEAL, AS                   §    June 6, 2019
INDEPENDENT EXECUTOR OF THE
ESTATE OF SYDNEY B. WYATT,
Appellee                                  §    Opinion by Justice Pittman


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that Appellee Anissa Delaine Deal, as Independent

Executor of the Estate of Sydney B. Wyatt shall pay all of the costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mark T. Pittman_________________
                                         Justice Mark T. Pittman